BETTY B. FLETCHER, Circuit Judge,
dissenting.
I respectfully dissent.
At the hearing, the Asylum Officer testified, with the assistance of her contemporaneous interview notes, that CardonaRivas admitted in his original asylum interview to having committed violent acts against civilians perceived to be aiding guerilla forces. Specifically, the asylum officer reported that Cardona-Rivas stated that “we would punish [the villagers] by beating the parents, children or cutting them up. We received these orders from our superiors [and] we had to do it or be punished ourselves.”
The majority criticizes the IJ and BIA for not making explicit adverse credibility findings. I disagree. The IJ expressly stated that he credited the testimony of the Asylum Officer over that of CardonaRivas. He justified this determination by stating that the Asylum Officer’s testimony was coherent and plausible, and that her credibility was bolstered by her forthright admissions of incomplete recollection. Her notes, made contemporaneously, were specific and detailed. In contrast, the IJ found Cardona-Rivas’ testimony to be “vague and difficult to follow.” The BIA echoed these findings, and also found Car-dona-Rivas’ answers to questions “non-responsive.” These findings are supported by the record, as the hearing transcript evidences numerous non-responsive and seemingly evasive answers by CardonaRivas to direct questions about his actions in Guatemala. Rather than address the questions posed, he frequently blamed the preparer of his asylum application or his *515translator Mend who accompanied him to his asylum interview.
In sum, I would hold that the BIA’s decision that Cardona-Rivas is statutorily barred from consideration for asylum on account of his past persecution of others was supported by substantial evidence. I would therefore deny the petition for review.